                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    JEROME JULIUS BROWN, SR.,                             CASE NO. C19-1330-JCC
10                            Plaintiff,                    MINUTE ORDER
11            v.

12    MAGISTRATE JUDGE ROBINSON, et al.,

13                            Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court sua sponte. On August 27, 2019, the Honorable
18   Michelle L. Peterson, United States Magistrate Judge, granted Plaintiff’s motion for leave to
19   proceed in forma pauperis. (Dkt. No. 5.)
20          Pursuant to 28 U.S.C. § 1915(e)(2)(B), the Court must dismiss an in forma pauperis
21   complaint at any time if the action fails to state a claim, raises frivolous or malicious claims, or
22   seeks monetary relief from a defendant who is immune from such relief. In order to state a claim
23   for relief, a pleading must contain “a short and plain statement of the grounds for the court’s
24   jurisdiction” and “a short and plain statement of the claim showing that the pleader is entitled to
25   relief.” Fed. R. Civ. P. 8(a)(1), (2). Conclusory allegations of law and unwarranted factual
26   inferences are not sufficient to state a claim. Vasquez v. L.A. Cty., 487 F.3d 1246, 1249 (9th Cir.


     MINUTE ORDER
     C19-1330-JCC
     PAGE - 1
 1   2007). In addition, dismissal is appropriate if a complaint fails to put forth “a cognizable legal

 2   theory.” Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).

 3           Plaintiff’s pro se complaint suffers from several deficiencies. First, in the “Statement of

 4   Claim” portion of Plaintiff’s complaint, Plaintiff simply states “Post Master General, Megan J.

 5   Brennan 2022682550.” (Dkt. No. 2 at 5–6.) Plaintiff’s perfunctory statement neither establishes

 6   that he is entitled to relief nor sets forth a cognizable legal theory. See Fed. R. Civ. P. 8(a)(2);

 7   Balistreri, 901 F.2d at 699.

 8           Second, Plaintiff’s complaint names Magistrate Judges Deborah A. Robinson, Robin M.
 9   Meriweather, and G. Michael Harvey, and Clerk of Court Angela D. Caesar of the United States
10   District Court for the District of Columbia as Defendants in this action. (Dkt. No. 2 at 2–3.)
11   Plaintiff seeks $5,858,000.00 in damages. (Id. at 5.) Plaintiff asserts that the Court has federal
12   question jurisdiction over this action because his claims arise from “judicial misconduct, judicial
13   conference circuit executive, Clerk (AKA) Angela Caesar subject to removal.” (Id. at 3) (some
14   alterations removed).
15           It is well established that judges are absolutely immune from liability for acts “done by
16   them in the exercise of their judicial functions.” Miller v. Davis, 521 F.3d 1142, 1145 (9th Cir.
17   2008) (quoting Bradley v. Fisher, 80 U.S. 335, 347 (1871)). As the Ninth Circuit has stated, a
18   judge remains immune from suit even if the action she took was in error, done maliciously, or in

19   excess of her authority. Sadoski v. Mosley, 435 F.3d 1076, 1079 (9th Cir. 2006). The exception,

20   of course, is that judicial immunity does not extend to acts taken in the “clear absence of all

21   jurisdiction.” Stump v. Sparkman, 435 U.S. 349, 356–57 (1978). Additionally, “[c]ourt clerks

22   have absolute quasi-judicial immunity from damages for civil rights violations when they

23   perform tasks that are an integral part of the judicial process.” Mullis v. U.S. Bankr. Court for

24   Dist. of Nev., 828 F.2d 1385, 1390 (9th Cir. 1987) (collecting cases); cf. Sharma v. Stevas, 790

25   F.2d 1486 (9th Cir. 1986) (holding that clerk of the United States Supreme Court was entitled to

26   absolute quasi-judicial immunity under Federal Tort Claims Act because challenged acts were


     MINUTE ORDER
     C19-1330-JCC
     PAGE - 2
 1   integral part of the judicial process).

 2           As discussed above, Plaintiff’s perfunctory description of his claims are insufficient to

 3   enable the Court to assess their merits or Plaintiff’s underlying legal theory. However, Plaintiff’s

 4   claims against the Magistrate Judges Robinson, Meriweather, and Harvey may be barred by

 5   absolute judicial immunity. See Bradley, 80 U.S. at 347. Similarly, Plaintiff’s claims for

 6   damages against Clerk of Court Caesar may be barred by absolute quasi-judicial immunity. See

 7   Mullis, 828 F.2d at 1390. And if Plaintiff is seeking Clerk of Court Caesar’s removal, he has not

 8   established that he may pursue such a remedy. See 28 U.S.C. § 751(a).
 9           Third, it is not clear that venue is proper in this Court.
10           A civil action may be brought in . . . (1) a judicial district in which any defendant
             resides, if all defendants are residents of the State in which the district is located;
11           (2) a judicial district in which a substantial part of the events or omissions giving
             rise to the claim occurred . . .; or (3) if there is no district in which an action may
12
             otherwise be brought as provided in this section, any judicial district in which any
13           defendant is subject to the court's personal jurisdiction with respect to such action.

14   28 U.S.C. § 1391(b). None of the Defendants reside in this district, Plaintiff’s perfunctory
15   statement of his claim does not demonstrate that a substantial part of the events underlying his
16   claims occurred here, and Plaintiff has not demonstrated that any of the Defendants are subject to
17   the Court’s personal jurisdiction. (See generally Dkt. No. 2); see 28 U.S.C. § 1391(b); see also
18   Dermendziev v. Washington, 624 F. App’x 454, 455 (9th Cir. 2015) (affirming district court’s
19   dismissal without prejudice of pro se plaintiff’s 42 U.S.C. § 1983 action for improper venue).
20           Although the Court finds that the complaint fails to state a claim upon which relief can be
21   granted, it will not dismiss a claim unless “it is absolutely clear that no amendment can cure the
22   [complaint’s] defect[s].” Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir. 1995). Accordingly,
23   the Court ORDERS Plaintiff to file an amended complaint no later than 21 days from the date
24   this order is issued. In his amended complaint, Plaintiff must cure the deficiencies identified in
25   the Court’s order. Failure to do so may result in dismissal of the amended complaint. The Clerk
26   is DIRECTED to mail a copy of this order to Plaintiff.


     MINUTE ORDER
     C19-1330-JCC
     PAGE - 3
 1        DATED this 28th day of August 2019.

 2                                              William M. McCool
                                                Clerk of Court
 3
                                                s/Tomas Hernandez
 4
                                                Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-1330-JCC
     PAGE - 4
